Citation Nr: 9900072	
Decision Date: 01/05/99    Archive Date: 01/12/99

DOCKET NO.  96-38 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina

THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to an increase in a 30 percent rating for 
atopic dermatitis.

3.  Entitlement to an increased (compensable) rating for gout 
including gout of the left great toe.

4.  Entitlement to an increased (compensable) rating for 
bilateral pes planus with left plantar fasciitis.

REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from May 1983 to October 
1992.

This matter comes to the Board of Veterans Appeals (Board) 
from an August 1995 RO decision that denied service 
connection for a low back disorder, and granted service 
connection for atopic dermatitis (rated 30 percent), gout 
including gout of the left great toe (rated 0 percent), and 
bilateral pes planus with left plantar fasciitis (rated 0 
percent).  The veteran appeals for the benefits listed on the 
title page.


REMAND

The veterans claims for increased ratings are well grounded, 
meaning plausible, and there is a further VA duty to assist 
him in developing the evidence pertinent to those claims.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.103, 3.159 
(1998); Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  The 
August 1996 VA examinations (the only VA examinations since 
service) containing scant findings with regard to the 
service-connected atopic dermatitis, gout including gout of 
the left great toe, and bilateral pes planus with left 
plantar fasciitis.  In the judgment of the Board, current 
comprehensive examinations of these conditions are warranted.  
38 C.F.R. § 4.2.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Any additional treatment records should also be secured.  
Murincsak v. Derwinski, 2 Vet.App. 363 (1992).

As to the claim for service connection for a low back 
disorder, regardless of whether or not such claim is well 
grounded, there is a further VA duty to help the veteran 
complete his application for benefits.  38 U.S.C.A. § 
5103(a); Robinette v. Brown, 8 Vet.App. 69 (1995).  At the 
August 1996 VA examination of the back, the veteran reported 
he had been seeing a chiropractor.  Records from this and any 
other clinician who has treated a back problem since service 
should be obtained.

Accordingly, the case is REMANDED to the RO for the following 
development:

1. The RO should ask the veteran to 
identify (names, addresses, dates) all VA 
and non-VA medical providers who have 
treated him since service for a back 
condition (including but not limited to 
the reported chiropractic treatment).  He 
should similarly identify all sources of 
treatment for his service-connected skin 
condition, gout, and foot condition.  The 
RO should then obtain copies of the 
related medical records which are not 
already on file.

2. The RO should then have the veteran 
undergo VA examinations, by appropriate 
specialists, to determine the severity of 
service-connected atopic dermatitis, gout 
including gout of the left great toe, and 
bilateral pes planus with left plantar 
fasciitis.  The claims folder should be 
provided to and reviewed by the doctors 
in conjunction with their examination.  
All indicated tests should be performed, 
and all findings necessary for rating the 
disabilities should be set forth in 
detail.  

3.  The RO should then review the claims 
on appeal.  If the claims are denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.

		
	L. W. TOBIN
	Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the United States Court of Veterans 
Appeals.  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (1998).
- 2 -
